Citation Nr: 1523346	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-14 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.   Entitlement to an increased rating in excess of 30 percent for chronic, low-grade gastritis with healed colostomy adhesions.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities prior to June 19, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to October 1952.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a March 2014 videoconference hearing, the transcript of which is included in the record.

The issues for an increased rating in excess of 30 percent for low-grade gastritis and a TDIU were previously remanded by the Board in May 2014 to obtain a VA examination and medical opinion.  Thereafter, in a September 2014 rating decision, the RO granted a TDIU effective June 19, 2014.  Although the RO granted a TDIU effective June 19, 2014, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable (i.e., entitlement to a TDIU prior to June 19, 2014).  See A.B. v. Brown, 6 Vet. App. 35 (1993).  A September 2014 supplemental statement of the case continued the 30 percent rating for low-grade gastritis.  

The issue of an increased rating in excess of 30 percent for chronic, low-grade gastritis with healed colostomy adhesions is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An informal claim for TDIU was received by VA on November 28, 2011.

2.  There was no pending or unadjudicated TDIU claim prior to November 28, 2011.


CONCLUSION OF LAW

The criteria for an effective date of November 28, 2011, but no earlier, for the award of a TDIU have been met.  38 U.S.C.A. § 5110 (West 2014); 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the TDIU issue decided herein.  The RO sent the Veteran a letter in December 2011 that informed him of the requirements needed to establish a TDIU.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, and the Veteran's statements, to include the transcript of the March 2014 Board hearing.

In addition, the RO obtained an adequate medical opinion in June 2014, which specifically addressed whether his service-connected disabilities rendered him unable to obtain substantially gainful employment.  The Veteran's service-connected disabilities were thoroughly discussed and the conclusions reached were consistent with the examination reports and other evidence of record.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue a TDIU.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the TDIU claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TDIU Prior to June 19, 2014

The Veteran contends that he is unable to obtain employment due to his service-connected disabilities.  The Veteran is in receipt of a TDIU effective from June 19, 2014.  He contends that he is entitled to an earlier effective date.  See April 2015 Appellant's Post-Remand Brief.  

The Veteran is currently service-connected for the following disabilities: right lower abdomen gunshot wound, rated as 30 percent disabling; gastritis, rated as 30 percent disabling; status post removal of metallic material right buttocks, rated as 20 percent disabling; residual anterior chest gunshot wound, rated as 10 percent disabling; right lower abdomen scar, rated as 10 percent disabling; right hip arthritis, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; residual malaria, rated as noncompensable, and residual shrapnel wound scars, rated as noncompensable.  The Veteran's combined disability rating is 80 percent which meets the minimum schedular criteria for consideration for TDIU pursuant to 38 C.F.R. § 4.16(a).

The Veteran filed an informal claim for a TDIU on November 28, 2011, in connection with other claims for increased rating.  In a June 2012 formal claim for a TDIU (VA Form 21-8940, Application for Compensation Based on Unemployability), the Veteran noted that he last worked in 2008 as a musician.  He further noted that he had an eighth grade education and had received no training since he became too disabled to work.  

The Veteran was afforded a VA general examination in December 2011 (signed in January 2012) to assist in determining whether his service-connected disabilities rendered him unable to obtain substantially gainful employment.  The Board notes that at the time of the December 2011 VA examination, the Veteran had not yet been granted service connection for bilateral hearing loss.  The VA examiner reviewed the claims file and stated that the Veteran's service-connected disabilities would not preclude sedentary employment if the Veteran was allowed to change position frequently and move in uncrowded areas to reduce his fall risk. 

In a July 2013 VA audiological examination, the examiner opined that the Veteran's hearing loss "should not preclude him from working but should make work more
difficult."  The Veteran was noted to report difficulty hearing in all situations,
particularly interfering with his enjoyment of television.
In a March 2014 medical opinion, Dr. C.H. (the Veteran's treating physical at VA), stated that the Veteran was unemployable due to "multiple disabilities."  Dr. C.H. noted that the Veteran's traumatic arthritis required him to use a rolling walker, which severely limited his mobility and, as such, was disabled for employment.  In a previous statement dated April 2013, Dr. C.H. noted that he treated the Veteran for chronic obstructive pulmonary disorder (COPD), atonic bladder, severe osteoarthritis, and hearing loss.  The Board notes that the Veteran is not service-connected for COPD and atonic bladder.  Therefore, although Dr. C.H. stated that Veteran was unemployable due to multiple disabilities, this opinion appears to consider his nonservice-connected disabilities.  Dr. C.H.'s opinion is also unclear as to whether the Veteran's limited mobility, due to traumatic arthritis, would prevent sedentary employment as discussed by the December 2011 VA examiner.

Pursuant to the Board's May 2014 remand, the RO obtained a medical opinion in June 2014 to assist in determining whether the Veteran was unable to secure substantially gainful employment as a result of all his service-connected disabilities.  The June 2014 VA examiner reviewed the claims file and opined that "It is at least as likely as not that the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation."  

In support of this opinion, the June 2014 VA examiner stated that, after review of past VA examinations and VA treatment records, the service-connected disabilities had "severely limited" the Veteran's ability to walk and bear weight to the point where he now required a rolling walker.  The January 2012 VA General Medical examination also indicated that he had fallen due to pain in the right hip and buttock.  Taken together, the June 2014 VA examiner stated that these lower extremity service-connected disabilities would prevent any type of occupational activity that involved standing, lifting, carrying, bending, squatting, kneeling or any other activity that involves use of the lower extremities.  The VA examiner further reasoned that the Veteran's service-connected chronic low grade gastritis, gunshot wound anterior chest with retained foreign body muscle group XXI, non-compensable malaria, and scars would not likely impair any occupational activity.  As to sedentary activity, the Veteran's service-connected disabilities did not directly impair any upper extremity functions.  However, the examiner noted that the Veteran only had an eighth grade education, which would likely prevent many sedentary occupations that might be physically possible for him to perform.  Also, the examiner noted that most sedentary occupations for which the Veteran may be qualified were not entirely sedentary, often requiring getting out of a chair moving to another area to meet with co-workers, obtain supplies, or files or other similar activities.  The examiner noted that the Veteran would not be likely to be able to do this given his severe lower extremity limitations from his service-connected disabilities.  This would further limit opportunities for gainful employment. 

The June 2014 VA examiner also noted that the July 2013 VA audio examiner opined that the Veteran's hearing loss "should not preclude him from working, but would make work more difficult."  The June 2014 VA examiner stated that it was likely that the Veteran's hearing loss would impair his ability to perform some sedentary activities such as using the telephone or communicating with clients/customers.  Taken in the aggregate, in consideration of his education level, the June 2014 VA examiner opined that, even in the absence of any disabling non-service connected conditions, the Veteran would likely be unable to procure and maintain any substantially gainful occupation at this time of for the indefinite future.

Based on the June 2014 VA medical opinion, the RO granted a TDIU effective June 19, 2014, the date of the June 2014 medical opinion.  

Upon review of all the evidence of record, the Board finds that an earlier effective date of November 28, 2011 for the award of a TDIU is warranted.  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).
In this case, the Veteran filed claims for an increased rating and for a TDIU on November 28, 2011.  The RO denied entitlement to a TDIU in a February 2013 rating decision.  The Veteran filed a timely notice of disagreement with the denial of a TDIU.  Ultimately, the RO granted a TDIU effective June 19, 2014, the date of the most recent VA medical opinion.

The Board finds that the award of a TDIU should be effective November 28, 2011, the date of the Veteran's informal claim for a TDIU.  At the time of his claim for a TDIU, the Veteran was service-connected for right lower abdomen gunshot wound, rated as 30 percent disabling; gastritis, rated as 30 percent disabling; status post removal of metallic material right buttocks, rated as 20 percent disabling; residual anterior chest gunshot wound, rated as 10 percent disabling; right lower abdomen scar, rated as 10 percent disabling; right hip arthritis, rated as 10 percent disabling; and residual malaria, rated as noncompensable.  The Veteran's combined disability rating was 70 percent, which met the minimum schedular criteria for consideration for TDIU pursuant to 38 C.F.R. § 4.16(a).

Further, the June 2014 VA medical opinion noted that the Veteran's service-connected disabilities had "severely limited" the Veteran's ability to walk and bear weight to the point where he now requires a rolling walker.  Taken together, the June 2014 VA examiner opined that the Veteran's lower extremity service-connected disabilities would prevent any type of occupational activity that involved standing, lifting, carrying, bending, squatting, kneeling or any other activity that involves use of the lower extremities.  Notably, the Board finds that these lower extremity disabilities, which provide support for the grant of a TDIU, had been in effect at the time of the Veteran's claim for a TDIU in November 2011.  Thus, the Board finds that a TDIU is warranted as of November 28, 2011.

Having determined that November 28, 2011, is the earliest date of receipt for the TDIU claim, the Board further finds that it was not "factually ascertainable" that the criteria for a TDIU were met within the one year period preceding the receipt of the TDIU claim.  In this regard, the Board finds that there is no evidence of record dated within the one year period preceding the receipt of the TDIU claim (i.e., November 2010 to November 2011).  As such, the Board finds that an effective date of November 28, 2011, but no earlier, for the award of TDIU is appropriate as it is deemed the date of the claim.

In sum, the Board finds that there was no pending or unadjudicated formal or informal claim for TDIU prior to November 28, 2011.  The evidence also does not support that it was factually ascertainable that the criteria for a TDIU were met within the one year period preceding the receipt of the TDIU claim.  As such, the Board finds that an earlier effective date of November 28, 2011, but no earlier, for an award of TDIU is warranted.


ORDER

An earlier effective date of November 28, 2011, but no earlier, for an award of TDIU is granted.


REMAND

In the May 2014 Board remand, it was noted that the Veteran was last afforded a VA examination in December 2011.  During the March 2014 Board hearing, the Veteran testified that his stomach problems have worsened over the last year.  See Board Hearing Transcript at pg. 5.  Accordingly, the Board had found that a new VA examination was warranted in order to assist in determining the current level of severity of the Veteran's service-connected gastritis disability.  Although the body of the remand stated that a new VA examination was warranted for the Veteran's gastritis, the remand directive did not list this request.  Accordingly, the Board finds that another remand is warranted in order to afford the Veteran a VA examination for the service-connected gastritis disability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO /AMC should schedule the Veteran for an appropriate VA examination in order to assess the current severity of the service-connected gastritis disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The Veteran's electronic claims file, to include a copy of this Remand, should be made available to the examiner in connection with the examination.

2.  After completing all indicated development above, readjudicate the claim.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


